Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128884 & (84)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  COUNTY OF CRAWFORD and COUNTY OF                                                                                    Justices
  KALKASKA,
           Plaintiffs,
  v      	                                                          SC: 128884      

                                                                    COA: 254182       

                                                                    Otsego CC: 02-010014-CZ 

  COUNTY OF OTSEGO,

           Defendant-Appellee, 

  and 


  COHL STOKER TOSKEY & MCGLINCHEY PC

             Appellant. 

  _________________________________________/ 


         By order of December 28, 2005, the application for leave to appeal the May 3,
  2005 judgment of the Court of Appeals was held in abeyance pending the decision in 46th
  Circuit Trial Court v Crawford County (Docket No. 128878). On order of the Court, the
  case having been decided on July 28, 2006, 476 Mich 131 (2006), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

          The miscellaneous motion is GRANTED. A public question being involved, and
  in light of the relationships between the parties, no costs are awarded.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2006                    _________________________________________
         d1025                                                                 Clerk